Exhibit 10.3

EXECUTION COPY

EXCHANGE AGREEMENT

EXCHANGE AGREEMENT dated as of November 13, 2006 (this “Agreement”), among
VERIZON COMMUNICATIONS INC., a Delaware corporation (“Verizon”), BEAR, STEARNS &
CO. INC., a Delaware corporation (the “Investment Entity”), and, solely with
respect to Sections 2, 3(b), 5, 6, 7, 8, 9 and 10 hereof, IDEARC INC., a
Delaware corporation (“SpinCo”).

WHEREAS, SpinCo intends to issue (a) the obligations set forth on Schedule I
hereto (collectively, the “SpinCo Notes”), and (b) the obligations set forth on
Schedule II hereto (collectively, the “Term Loan Notes” and, together with the
SpinCo Notes, the “SpinCo Obligations”), in each case, to Verizon;

WHEREAS, the Investment Entity has purchased the debt obligations of Verizon set
forth on Schedule III hereto (collectively, the “Verizon Debt”) through open
market purchases;

WHEREAS, Verizon desires to exchange 50% of the SpinCo Obligations with the
Investment Entity for some or all of the Verizon Debt;

WHEREAS, the Investment Entity desires to exchange some or all of the Verizon
Debt for such portion of the SpinCo Obligations; and

WHEREAS, concurrently with the execution and delivery of this Agreement,
Verizon, J.P. Morgan Ventures Corporation (the “Parallel Investment Entity”) and
SpinCo are entering into an exchange agreement (the “Parallel Exchange
Agreement”) pursuant to which Verizon intends to exchange the remaining 50% of
the SpinCo Obligations with the Parallel Investment Entity for certain debt
obligations of Verizon held by the Parallel Investment Entity, and the Parallel
Investment Entity has indicated its desire to exchange certain debt obligations
of Verizon held by the Parallel Investment Entity for such portion of the SpinCo
Obligations, subject to the same terms and conditions as set forth in this
Agreement.

NOW THEREFORE, in consideration of the representations, warranties and
agreements contained in this Agreement, the parties agree as follows:

1. The Exchange. (a) Subject to the terms and conditions and in reliance upon
the representations and warranties in this Agreement, at the Closing (as defined
below) (i) Verizon shall transfer to the Investment Entity, and the Investment
Entity shall accept, the SpinCo Obligations set forth on Schedule IV hereto (the
“Exchange Notes”), and (ii) the Investment Entity shall transfer to Verizon, and
Verizon shall accept, the debt obligations of Verizon set forth on Schedule V
hereto (collectively, the “Debt Obligations”) (the transactions described in
clauses (i) and (ii) above, collectively, the “Exchange”).



--------------------------------------------------------------------------------

(b) The Exchange shall occur at the offices of Debevoise & Plimpton LLP, 919
Third Avenue, New York, New York (the “Closing”), on November 17, 2006, or at
such other place or time, or on such later date, as may be agreed upon by
Verizon, the Investment Entity and the Parallel Investment Entity (the date on
which the Closing occurs, the “Closing Date”). At the Closing, (i) Verizon shall
deliver the Exchange Notes that are SpinCo Notes to the Investment Entity, and
the Investment Entity shall accept such Exchange Notes, through the facilities
of The Depository Trust Company (“DTC”) or as otherwise agreed by Verizon and
the Investment Entity, (ii) Verizon shall deliver the Exchange Notes that are
Term Loan Notes to the Investment Entity, and the Investment Entity shall accept
such Exchange Notes, by executing the Assignment and Assumption attached as
Exhibit A hereto (such agreement, the “Assignment and Assumption”), and
(iii) the Investment Entity shall deliver the Debt Obligations to Verizon, and
Verizon shall accept the Debt Obligations, through the facilities of DTC or as
otherwise agreed by the Investment Entity and Verizon.

(c) As used in this Agreement, the term “Business Day” shall mean those days on
which both the New York Stock Exchange and banking institutions located in New
York City are open for trading or banking, as the case may be, in the ordinary
course of business.

2. Assignment of Rights by Verizon. Effective as of the Closing, Verizon hereby
assigns to the Investment Entity all its rights arising out of or in respect of
the Exchange Notes, and SpinCo hereby consents to such assignment.

3. Representations and Warranties. (a) Verizon hereby represents and warrants to
the Investment Entity that:

(i) Verizon is a corporation duly organized, validly existing and in good
standing under the laws of the State of Delaware. Verizon has all requisite
corporate power and authority to enter into this Agreement and to perform its
obligations hereunder. This Agreement has been duly executed and delivered by
Verizon and constitutes a legal, valid and binding obligation of Verizon,
enforceable against Verizon in accordance with its terms, subject to applicable
bankruptcy, insolvency, reorganization, moratorium or other laws affecting
creditors’ rights generally and subject to general principles of equity,
regardless of whether considered in a proceeding in equity or at law.

(ii) No consent, approval, license, permit, order or authorization of, or
registration, declaration or filing with, any Federal, state, local or foreign
government or any court of competent jurisdiction, administrative agency or
commission or other governmental authority or instrumentality, domestic or
foreign (a “Governmental Entity”) or nongovernmental third party is required to
be obtained or made by or with respect to Verizon or any of its subsidiaries
(including SpinCo) in connection with the execution, delivery and performance of
this Agreement except as have been previously obtained or made.

 

2



--------------------------------------------------------------------------------

(iii) Neither the Exchange nor the consummation of any other transaction
contemplated herein nor the fulfillment of the terms hereof shall result in a
breach of any of the terms and provisions of, or constitute a default under, any
indenture, mortgage, deed of trust or other agreement or instrument to which
Verizon or any of its subsidiaries (including SpinCo) is a party or by which it
is bound, or Verizon’s Certificate of Incorporation or By-Laws, or any order,
rule or regulation applicable to Verizon of any court, Federal or state
regulatory body, administrative agency or other governmental body having
jurisdiction over Verizon or its properties.

(iv) Prior to the Closing, Verizon will have good and valid title to the
Exchange Notes, free and clear of any liens, claims, equities, encumbrances,
security interests, options, charges or restrictions of any kind (collectively
“Liens”). Upon the Exchange, done in accordance with clause (b) of Section 1,
good and valid title to the Exchange Notes shall pass to the Investment Entity,
free and clear of any Liens, other than those arising from acts of the
Investment Entity.

(v) Verizon has made its own independent inquiry as to the legal, tax and
accounting aspects of the transactions contemplated by this Agreement and any
related transactions, and Verizon has not relied on the Investment Entity, the
Investment Entity’s legal counsel or the Investment Entity’s accounting advisors
for legal, tax or accounting advice in connection with the transactions
contemplated by this Agreement or any related transactions.

(b) SpinCo hereby represents and warrants to the Investment Entity that when the
Exchange Notes are (i) issued by SpinCo to Verizon and (ii) transferred by
Verizon to the Investment Entity at the Closing in exchange for the Debt
Obligations, (1) the Exchange Notes that are SpinCo Notes will (x) be duly and
validly authorized and issued, (y) constitute valid and legally binding
obligations of SpinCo enforceable against SpinCo in accordance with their terms
and (z) be in the form contemplated by, and entitled to the benefits of, the
indenture governing the SpinCo Notes (the “Indenture”), and (2) the Credit
Agreement (as defined below) will (x) be duly authorized, executed and delivered
by the parties thereto and (y) constitute a valid and legal obligation of SpinCo
enforceable against SpinCo in accordance with its terms, in the case of clause
(1)(y) and clause (2)(y), subject to applicable bankruptcy, insolvency,
reorganization, moratorium or other laws affecting creditors’ rights generally
and subject to general principles of equity, regardless of whether considered in
a proceeding in equity or at law.

(c) The Investment Entity hereby represents and warrants to Verizon that:

(i) The Investment Entity is a corporation duly organized, validly existing and
in good standing under the laws of the State of Delaware. The Investment Entity
has all requisite corporate power and authority to enter into this Agreement and
to perform its obligations hereunder. This Agreement has been duly executed and
delivered by the Investment Entity and constitutes a legal, valid and binding

 

3



--------------------------------------------------------------------------------

obligation of the Investment Entity, enforceable against the Investment Entity
in accordance with its terms, subject to applicable bankruptcy, insolvency,
reorganization, moratorium or other laws affecting creditors’ rights generally
and subject to general principles of equity, regardless of whether considered in
a proceeding in equity or at law.

(ii) No consent, approval, license, permit, order or authorization of, or
registration, declaration or filing with, any Governmental Entity or
nongovernmental third party is required to be obtained or made by or with
respect to the Investment Entity in connection with the execution, delivery and
performance of this Agreement except as have been previously obtained or made.

(iii) Neither the Exchange nor the consummation of any other transaction
contemplated herein nor the fulfillment of the terms hereof shall result in a
breach of any of the terms and provisions of, or constitute a default under, any
indenture, mortgage, deed of trust or other agreement or instrument to which the
Investment Entity is a party or by which it is bound, or the Investment Entity’s
Certificate of Incorporation or By-Laws, or, to the best of its knowledge, any
order, rule or regulation applicable to the Investment Entity of any court,
Federal or state regulatory body, administrative agency or other governmental
body having jurisdiction over the Investment Entity or its properties.

(iv) Prior to the Closing, the Investment Entity will have good and valid title
to the Debt Obligations, free and clear of any Liens. Upon the Exchange, done in
accordance with clause (b) of Section 1, good and valid title to the Debt
Obligations shall pass to Verizon, free and clear of any Liens, other than those
arising from acts of Verizon.

(v) The Investment Entity is an accredited investor within the meaning of Rule
501(a) under the Securities Act of 1933, as amended.

(vi) The Investment Entity has made its own independent inquiry as to the legal,
tax and accounting aspects of the transactions contemplated by this Agreement
and any related transactions and the Investment Entity has not relied on
Verizon, Verizon’s legal counsel or Verizon’s accounting advisors for legal, tax
or accounting advice in connection with the transactions contemplated by this
Agreement or any related transactions.

4. Conditions. (a) The obligations of the Investment Entity to exchange the Debt
Obligations for the Exchange Notes at the Closing shall be subject to the
satisfaction (or waiver) of the following conditions:

(i) Verizon shall have furnished to the Investment Entity an opinion of
Debevoise & Plimpton LLP dated the Closing Date, with respect to (A) due
authorization, execution and enforceability of this Agreement, (B) no required
governmental consents and (C) no adverse claims;

 

4



--------------------------------------------------------------------------------

(ii) no statute, rule, regulation, executive order, decree, temporary
restraining order, preliminary or permanent injunction or other order enacted,
entered, promulgated, enforced or issued by any Governmental Entity or other
legal restraint or prohibition shall be in effect preventing the consummation of
the transactions contemplated to occur at the Closing;

(iii) (A) the representations and warranties of Verizon in this Agreement shall
be true and correct in all material respects on and as of the Closing Date, with
the same effect as if made on the Closing Date, (B) Verizon shall have complied
with all the agreements and satisfied all the conditions on its part to be
performed or satisfied at or prior to the Closing Date and (C) Verizon shall
have furnished to the Investment Entity a certificate of Verizon in a form
reasonably satisfactory to the Investment Entity, signed by a Vice President or
Treasurer of Verizon and dated the Closing Date, to the effect set forth in
clauses (A) and (B) above;

(iv) the private letter ruling Verizon received from the Internal Revenue
Service in September 2006 (as may be supplemented from time to time prior to the
date hereof), shall continue to be in full force and effect as of the Closing
Date;

(v) the Purchase Agreement dated November 1, 2006 (the “Purchase Agreement”),
among the Investment Entity and the Parallel Investment Entity, as selling
noteholders, SpinCo, the Guarantors (as defined therein), and J.P. Morgan
Securities Inc. and Bear, Stearns & Co. Inc., as representatives of the initial
purchasers named in Schedule 1 thereto, shall remain in full force and effect
and all the conditions precedent set forth in the Purchase Agreement shall have
been satisfied, provided that this clause (v) shall not apply to any condition
that the Exchange shall have occurred;

(vi) the Indenture shall have been executed substantially in the form attached
as Exhibit B hereto and shall be in full force and effect as of the Closing
Date, without any amendments or modifications thereto;

(vii) the Credit Agreement to be dated as of the Closing Date (the “Credit
Agreement”), among SpinCo, as borrower, the lenders party thereto, JPMorgan
Chase Bank, N.A., as administrative agent and collateral agent, Bear Stearns
Corporate Lending Inc., as syndication agent, and J.P. Morgan Securities Inc.
and Bear, Stearns & Co. Inc., as joint lead arrangers and joint bookrunners,
shall have been executed substantially in the form attached as Exhibit C hereto
and shall be in full force and effect as of the Closing Date, without any
amendments or modifications thereto;

(viii) the spin-off of SpinCo to Verizon’s stockholders as described in the Form
10 Registration Statement filed by SpinCo shall have occurred; and

 

5



--------------------------------------------------------------------------------

(ix) no default or event of default has occurred and is continuing under the
Indenture or the Credit Agreement.

In the event that any of the conditions set forth in this clause (a) shall not
have been fulfilled (or waived by the Investment Entity) on the Closing Date,
this Agreement may be terminated by the Investment Entity by delivering a
written notice of termination to Verizon, provided that such termination shall
not be effective until the Parallel Investment Entity has also delivered a
notice of termination to Verizon pursuant to Section 4(a) of the Parallel
Exchange Agreement.

(b) The obligations of Verizon to exchange the Exchange Notes for the Debt
Obligations at the Closing shall be subject to the satisfaction (or waiver) of
the following conditions:

(i) the Investment Entity shall have furnished to Verizon an opinion of Cravath,
Swaine & Moore LLP, counsel for the Investment Entity, dated the Closing Date,
with respect to (A) due authorization, execution and enforceability of this
Agreement, (B) no required governmental consents and (C) no adverse claims;

(ii) (A) the representations and warranties of the Investment Entity in this
Agreement shall be true and correct in all material respects on and as of the
Closing Date, with the same effect as if made on the Closing Date, (B) the
Investment Entity shall have complied with all the agreements and satisfied all
the conditions on its part to be performed or satisfied at or prior to the
Closing Date and (C) the Investment Entity shall have furnished to Verizon a
certificate of the Investment Entity in form reasonably satisfactory to Verizon,
signed by an authorized officer and dated the Closing Date, to the effect set
forth in clauses (A) and (B) above;

(iii) the Purchase Agreement shall remain in full force and effect and all the
conditions precedent set forth in the Purchase Agreement shall have been
satisfied, provided that this clause shall not apply to any condition that the
Exchange shall have occurred;

(iv) the Indenture shall have been executed substantially in the form attached
as Exhibit B hereto and shall be in full force and effect as of the Closing
Date, without any amendments or modifications thereto;

(v) the Credit Agreement shall have been executed substantially in the form
attached as Exhibit C hereto and shall be in full force and effect as of the
Closing Date, without any amendments or modifications thereto; and

(vi) the spin-off of SpinCo to Verizon’s stockholders as described in the Form
10 Registration Statement filed by SpinCo shall have occurred.

In the event that any of the conditions set forth in this clause (b) shall not
have been fulfilled (or waived by Verizon) on the Closing Date, this Agreement
may be terminated by Verizon by delivering a written notice of termination to
the Investment Entity and the Parallel Investment Entity.

 

6



--------------------------------------------------------------------------------

5. Relationship of Parties. All acquisitions of Verizon Debt by the Investment
Entity, all exchanges of Debt Obligations for Exchange Notes by the Investment
Entity pursuant to this Agreement, all distributions by the Investment Entity of
Exchange Notes and all other acts or omissions of the Investment Entity in
connection with this Agreement, are for the Investment Entity’s own account and
not for the account of Verizon. No principal-agent relationship is, nor is
intended to be, created between Verizon and the Investment Entity by any of the
provisions of this Agreement. Each of Verizon and SpinCo acknowledges and agrees
that the Investment Entity is acting solely in the capacity of an arm’s length
contractual counterparty to Verizon and SpinCo with respect to the transactions
contemplated hereby (including in connection with determining the terms of the
offering under the Purchase Agreement) and not as a financial advisor or
fiduciary to, or an agent of, Verizon, SpinCo or any other person.

6. Representations to Survive. The respective agreements, representations,
warranties and other statements of Verizon or its officers and of the Investment
Entity or its officers and the agreements of SpinCo, in each case set forth in
or made pursuant to this Agreement, shall remain in full force and effect,
regardless of any investigation made by or on behalf of the Investment Entity,
Verizon, SpinCo or any of their respective officers, and shall survive the
Closing.

7. Notices. All communications hereunder shall be in writing and addressed to
the applicable party at its address set forth below or to such other address as
such party may specify in writing:

 

  (a) if to the Investment Entity, to it at:

Bear, Stearns & Co. Inc.

383 Madison Avenue

New York, New York 10179

Attention: John C. Maguire

Facsimile No.: (212) 272-5100

 

  (b) if to Verizon, to it at:

Attention: John W. Diercksen

Facsimile No.: (212) 385-3904

With copies to:

Verizon Financial Services LLC

3900 Washington St., 2nd Fl.

Wilmington, DE 19802

Attention: Janet Garrity

Facsimile No.: (302) 761-4245

and

 

7



--------------------------------------------------------------------------------

Verizon

One Verizon Way

Basking Ridge, NJ 07920

Attention: Philip Marx

Facsimile No.: (908) 696-2067

 

  (c) if to SpinCo, to it at:

2200 West Airfield Drive

DFW Airport, TX 75261

Attention: William G. Mundy

Facsimile No.: (972) 453-7920

All communications hereunder shall be effective upon receipt and any such
communication shall be deemed received (i) in the case of delivery by U.S. mail,
on the date that such communication shall have been delivered to the recipient
thereof, (ii) in the case of delivery by receipted delivery service, on the date
and at the time that such communication shall have been delivered to the
recipient thereof, as evidenced by the delivery service receipt therefor, or
(iii) in the case of delivery by a facsimile transmission, on the date and at
the time that such communication shall have been delivered to the recipient
thereof, as evidenced by the facsimile equipment confirmation.

8. Successors. This Agreement shall inure to the benefit of and be binding upon
the parties hereto and their respective successors and no other person shall
have any right or obligation hereunder.

9. Applicable Law. This Agreement shall be governed by and construed in
accordance with the internal laws of the State of New York applicable to
agreements made and to be performed entirely within such State, without regard
to the conflicts of law principles of such State.

10. Counterparts. This Agreement may be signed in one or more counterparts, each
of which shall constitute an original and all of which together shall constitute
one and the same agreement.

[This space left intentionally blank]

 

8



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Agreement to be duly executed
as of the date first written above.

 

VERIZON COMMUNICATIONS INC.,

by

  /s/ John W. Diercksen  

Name: John W. Diercksen

 

Title: Executive Vice President

BEAR, STEARNS & CO. INC.,

by

  /s/ John C. Maguire  

Name: John C. Maguire

 

Title: Senior Managing Director

As to Sections 2, 3(b), 5, 6, 7, 8, 9 and 10 only:

 

IDEARC INC.,

by

  /s/ Andrew Coticchio  

Name: Andrew Coticchio

 

Title: Chief Financial Officer and Treasurer

 

9



--------------------------------------------------------------------------------

Schedule I

SpinCo Notes

 

1. 8% senior unsecured notes due 2016 in aggregate principal amount of
$2,850,000,000 issued pursuant to the Indenture (the “Senior Unsecured Notes”).



--------------------------------------------------------------------------------

Schedule II

Term Loan Notes

 

1. senior secured term loans due 2014 in an aggregate principal amount of
$4,300,000,000 issued pursuant to the Credit Agreement.



--------------------------------------------------------------------------------

Schedule III

Verizon Debt

 

Debt Description

   CUSIP    Maturity    Principal Amount

Commercial Paper

   92344MNC3    01/12/2007    $ 1,800,000,000

Floating Rate Exchangeable Notes

   9234E0BW9    04/13/2007    $ 37,500,000

Floating Rate Exchangeable Notes

   9234E0BY5    04/13/2007    $ 5,000,000

Floating Rate Exchangeable Notes

   9234E0CD0    10/15/2007    $ 425,000,000

Floating Rate Exchangeable Notes

   9234E0CE8    10/15/2007    $ 245,000,000

Floating Rate Exchangeable Notes

   9234E0BT6    01/12/2007    $ 250,000,000

Floating Rate Exchangeable Notes

   9234E0CC2    10/15/2007    $ 93,000,000

Floating Rate Notes

   92343VAD6    08/15/2007    $ 85,000,000

Commercial Paper

   92344MMF7    12/15/2006    $ 600,000,000



--------------------------------------------------------------------------------

Schedule IV

Exchange Notes

 

1. Senior Unsecured Notes in an aggregate principal amount of $1,425,000,000.

 

2. Term Loan Notes in an aggregate principal amount of $2,150,000,000.



--------------------------------------------------------------------------------

Schedule V

Debt Obligations

 

Debt Description

   CUSIP    Maturity    Principal Amount

Commercial Paper

   92344MNC3    01/12/2007    $ 1,800,000,000

Floating Rate Exchangeable Notes

   9234E0BW9    04/13/2007    $ 37,500,000

Floating Rate Exchangeable Notes

   9234E0BY5    04/13/2007    $ 5,000,000

Floating Rate Exchangeable Notes

   9234E0CD0    10/15/2007    $ 425,000,000

Floating Rate Exchangeable Notes

   9234E0CE8    10/15/2007    $ 245,000,000

Floating Rate Exchangeable Notes

   9234E0BT6    01/12/2007    $ 250,000,000

Floating Rate Exchangeable Notes

   9234E0CC2    10/15/2007    $ 93,000,000

Floating Rate Notes

   92343VAD6    08/15/2007    $ 85,000,000

Commercial Paper

   92344MMF7    12/15/2006    $ 596,970,000